268 F.2d 582
Asahel ABRAMS, Appellantv.UNITED STATES of America, Appellee.
No. 14952.
United States Court of Appeals District of Columbia Circuit.
Submitted May 27, 1959.
Decided June 18, 1959.

Appellant filed a brief pro se, and his case was treated as submitted thereon.
Mr. Carl W. Belcher, Asst. U. S. Atty., with whom Mr. Oliver Gasch, U. S. Atty., was on the brief, submitted on the brief for appellee.
Before WASHINGTON, BASTIAN and BURGER, Circuit Judges.
PER CURIAM.


1
Appellant filed a motion in the District Court seeking "correction" of his sentence on the ground that the judgment as recorded and signed by the trial judge failed to conform with the judgment pronounced orally.1 The difference to which appellant alludes is the written judgment's specification of the sequence in which appellant's sentences should be served. The oral judgment merely declared that the two sentences should be served consecutively without specifying which sentence would be served first.


2
The District Court properly treated appellant's motion as one under 28 U.S.C. § 2255 and correctly concluded that "the motion and the files and records of the case conclusively show that the defendant is entitled to no relief."2 United States v. Daugherty, 1926, 269 U.S. 360, 46 S. Ct. 156, 70 L. Ed. 309. The denial of the motion without hearing therefore is


3
Affirmed.



Notes:


1
 Appellant's conviction was affirmed on direct appeal. 1956, 99 U.S.App.D.C. 46, 237 F.2d 42, certiorari denied, 1957, 352 U.S. 1018, 77 S. Ct. 575, 1 L. Ed. 2d 554


2
 This case is not like Gilliam v. United States, ___ U.S.App.D.C. ___, 269 F.2d 770, No. 14,900 (D.C.Cir.), June 18, 1959, where the written sentence did not conform to the sentence as pronounced and was later corrected without a hearing